DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  Paragraph 43, Lines 2 and 3:  There is no drum numbered “114” anywhere in Figure 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boerger et al [US 2008/0022596] (supplied by applicant).
For claim 1, the overhead roll-up door assembly (Fig. 1, door assembly No. 12) taught by Boerger includes the following claimed subject matter, as noted, 1) the claimed door panel is met by the door panel (No. 22), 2) the claimed drum on which the door panel is wound and unwound to open and close is met by the take-up roller (Paragraph 16) that opens and closes the door panel, 3) the claimed motor is met by the motor driver unit (No. 24) rotating the take-up roller (Paragraph 16), 4) the claimed controller is met by the controller (No. 42) for controlling the motor to wind and unwind the door panel (Paragraph 32: pedestrian 20 or driver 16 actuating a conventional door-closing switch), and 5) the claimed safety system is met by the light system (No. 28) comprising at least one light (No. 30), the at least one light being positioned to emit light proximate a first side of the doorway (Figs. 1 and 2), the light from the at least one light being projected onto an area proximate a lower boundary of the doorway (illuminated warning 64 and light beam 66 seen at the lower boundary of the doorway in Figures 1 and 2), wherein emission of the light from the at least one light is controlled by the controller (Paragraph 22: a controller 42 provides signal 40 in response to one or more input signals 44 and 46 from one or more sensors; Paragraph 32: the door-related event can be a decision to close door 12, wherein activation of illuminated warning 64 could caution those in the area that the door is about to close) in conjunction with operation control of the motor to wind and unwind the door panel (Paragraph 33: light system that can project a light beam 66 when activated in response to a door-related event).
For claim 7, the method of increasing safety (Paragraph 2: safety systems) for overhead roll-up doors (Fig. 1 and 2) taught by Boerger includes the following claimed steps, as noted, 1) the claimed providing a first light on a first side of a doorway is achieved using the light system (No. 28) on a first side of a doorway (No. 22) seen in Figure 1, 2) the claimed positioning the first light to project light onto a first area proximate a lower boundary of the doorway is achieved using the light (No. 28) that projects an illuminated warning (No. 64) and light beam (No. 66) onto an area proximate a lower boundary as seen in Figures 1 and 2, and 3) the claimed controlling the first light so that the first light projected light onto the first area in conjunction with the door panel opening and closing is achieved using the controller (No. 42; Paragraph 22: a controller 42 provides signal 40 in response to one or more input signals 44 and 46 from one or more sensors; Paragraph 32: the door-related event can be a decision to close door 12, wherein activation of illuminated warning 64 could caution those in the area that the door is about to close; Paragraph 33: light system that can project a light beam 66 when activated in response to a door-related event).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boerger et al.
For claim 2, the Boerger reference does emit light from the light source onto an area proximate a lower boundary of the doorway (Figs. 1 and 2) as well as controls the emission of light in conjunction with operational control of the motor (Controller 42 sends signals 10 to lighting system in response to a door event, see rejection of claims 1 and 7 above).  However, there is no mention of a second light being positioned to emit light on a second side of the doorway.
The Boerger reference does, however, say that modifications will be apparent to one of ordinary skill in the art (Paragraph 35).  One of these modifications discussed is utility when a vehicle (or even pedestrian) is on each side of the doorway.  The Boerger reference even goes one to state that the door signaling system 10 would also be useful mounted on either a “pedestrian side” or a “vehicle side” or doorway 14, or both.
This modification would serve a useful purpose especially if both vehicles and pedestrians can be found or detected on both sides of the door.  It would not make much sense if only one side can have a warning light if it is possible that pedestrians may be on both sides of the door.  Warning lights on both sides of the door would increase safety in the chance that pedestrians are detected on either side of the door as opposed to just one.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include lights on both sides of the door as taught by Boerger (Paragraph 35) for the purpose of increasing the safety of the system to detect pedestrians on two possible sides of the door.
For claim 5, the type of light projected in Boerger can be a wide range of lighting sources (Paragraph 33) such as flood light, spot light, laser, or flashing light.  Therefore, a defined strip of light is within the bounds of modification in which the light can be chosen by a designer or user of the safety system in order to maximize noticeability of the light and is considered an obvious choice considering the myriad light sources available to one of skill in the art.
For claim 6, Figure 1 of Boerger depicts a light that extends nearly the entire width of the doorway.
For claim 9, the Boerger reference does emit light from the light source onto an area proximate a lower boundary of the doorway (Figs. 1 and 2) as well as controls the emission of light in conjunction with operational control of the motor (Controller 42 sends signals 10 to lighting system in response to a door event, see rejection of claims 1 and 7 above).  However, there is no mention of a second light being positioned to emit light on a second side of the doorway.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.

Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boerger et al in view of Houser et al [US 2013/0091768] (supplied by applicant).
For claim 3, the Boerger reference does not include a light that emits a second light projection directed towards a second side of the doorway proximate the lower boundary of the doorway.
The Houser reference also provide a door control apparatus (No. 20a) that also projects a light in the visible spectrum onto the ground or floor.  As seen in Figure 1, a laser generator (No. 60a) emits a light that can form words (No. 62) on both sides of the door (The words “safe” can be seen on both sides of the door).
Using one light source for opposing sides of the door would improve safety for much the same reasons as can be found in the rejection of claim 2 above.  Providing an alert on both sides of the door can alert pedestrians on both sides of the door that a path is clear and would improve safety of both sides of the door.  It would not make much sense if only one side can have a warning light if it is possible that pedestrians may be on both sides of the door.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second light projection on the opposite side of the door from the light in order to alert pedestrians on both sides of the door, thereby increasing safety.
For claim 4, Figure 2 of Houser depicts a second embodiment wherein the light spot (No. 54b) is not projected underneath the door panel or within the doorway.
For claim 8, the Boerger reference does not project a second light from the first light onto a second area proximate the lower boundary of the doorway proximate a second side of the doorway.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 3 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,346,141. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of the ‘141 reference are merely claim 7 with previously objected subject matter from claim 15 incorporated therein and its associated dependent claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gregoriou [U.S. 11,236,540] detects traffic approaching a doorway using light emitters.
Hormann et al [US 2022/0316254] relates to a method for determining a door position in a door system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
11/22/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687